Title: To Benjamin Franklin from Robert Morris, 14 October 1781
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philadelphia October 14th. 1781.
The Interuption given to the Progress of Learning, the Distresses which the several Seminaries in this Country, have undergone, the various lucrative Employments, to which Masters, and Tutors, have been invited, in the Progress of the present War; are Circumstances, which operate powerfully to the Disadvantage, of the present race of American Youth, and which have induced me, to take the Determination, of Educating my two Eldest Sons, Robert and Thomas, in Europe. The bearer of this Letter Mathew Ridley Esqr. with whom you are already acquainted, has kindly offered to take them over to France, and to see them placed at the Schools, which may be judged most proper for them; Geneva has the reputation of good Schools, able Masters, in every Branch of Education, and is strongly recommended also, on Account of the Sober, orderly, manners of the People, who strengthen by their Practice and Example, that rectitude of Morals, which Precept alone, might not sufficiently impress; on young Minds. Books and Travellers give this Account of Geneva, and Doctor Franklin, fixed my Faith, when he placed a favorite Grandson there, so that my Boys go over destined for that, as the Place of their residence, unless Circumstances should have arisen to render it ineligible; We are told that this little republic has lately been disturbed by some internal Convulsions, which obliged the Students to retire for Safety. Whether the Peace of the Place is again restored, I do not know. My Boys, will have the Honor of paying you their respects in Paris, and Mr. Ridley will beg leave to consult you, on the Propriety of placing them at Geneva, or any other more eligible Schools. It is my Intention, to give them a liberal Education, to open their Minds to every Science, and Channell of Knoledge, so that in future Times, they may choose for themselves their Walk through Life, upon Terms of Advantage equal to any; should they possess Genius, and Powers of Mind, to profit by that Foundation I wish to establish for them.
The veneration, in which I hold your Abilities, the respect I have for your Character, and the Esteem founded on Acquaintance, which I have for your Person, must plead my Excuse, for drawing your Attention, from more important Concerns, to the Affairs of two little helpless Boys in a Strange Country. I pray you to assist Mr. Ridley with your good Advice, respecting them, and that you will, if convenient recommend them to any Friend, so situated as to view their Conduct, and occasionally, to administer the Advice, Encouragement or reproof, which may be necessary. You are certain of my gratefull Thanks, and the Youngsters when ripened into Manhood, will feel the Weight of personal Obligations, joined to that Admiration, and Esteem, which the Virtues and Talents of the Patriot, minister & Philosopher must inspire. And when your Name is mentioned they shall be heard to say “That great and good Man, smiled on our infant Years, and encouraged us by his benign Influence, while we gained Strength, and aquired Knoledge, in a Country far distant from our native Shore, he was our Father, Protector and Friend.” In short, my good Sir, I wish these Boys, to benefit by your Advice, but with as little Trouble to you as possible. When favorable Opportunities shall offer you will permit them to pay their respects, you have every Title to mine, and I shall always continue what I have long been, Your sincere Friend and Admirer as well as Your obliged and Obedient humble Servant
Robt Morris
His Excelly. Benjn. Franklin Esqr. Minister plenipy. Passy near Paris.
